Exhibit 10.2

Personal & Confidential

November 13, 2018

 

Attn:   «First» «Last» Re:   Retention Bonus Award Agreement

Dear «First»,

As you know, KMG Chemicals, Inc. (the “Company”) has entered into an agreement
and plan of merger with Cabot Microelectronics Corporation (“CMC”) and Cobalt
Merger Sub Corporation, dated as of August 14, 2018, pursuant to which the
Company will become a wholly owned subsidiary of CMC. In connection with the
transactions contemplated by the Merger Agreement, the Company has established
the KMG Chemicals, Inc. Key Employee Retention Bonus Plan (the “Plan”) as
effective November 13, 2018.

You are a valued member of our organization and we look forward to your
continued contributions as we move forward. As such, the Company and CMC are
pleased to offer you the following Award, subject to the terms and conditions
set forth in this Award Agreement and in the Plan. In the event of a conflict
between any provision of the Plan and this Award Agreement, the Plan will
control. Capitalized terms used in this Award Agreement and not otherwise
defined herein have the meanings given to such terms in the Plan.

You are eligible to receive an Award equal to «Amount». Subject to your
continued Employment with the Company through the applicable payment date, the
Award will become payable to you in two separate installments, as follows:

 

  (1)

fifty percent (50%) of the Award is to be paid within three (3) business days
following the Closing Date; and

 

  (2)

fifty percent (50%) of the Award is to be paid within ten (10) days following
the date that is twelve (12) months following the Closing Date.

All amounts payable under the Award will be paid in cash, less all applicable
federal, state, or local tax withholdings, as well as any other authorized
withholdings in connection with your Employment.

Upon your Termination from Employment due to your resignation without Good
Reason or your termination by the Company for Cause, any unpaid portion of your
Award will be immediately forfeited on the date of your Termination from
Employment. Upon your Termination from Employment upon or following the Closing
Date (i) by the Employer without Cause, (ii) due to your death or Disability or
(iii) by you for Good Reason, any unpaid portion of your Award will be paid
within ten (10) days following such termination. If you are not otherwise
required to sign a release of claims in exchange for severance benefits upon any
termination described in the immediately preceding sentence, the payment of the
unpaid portion of your Award will be conditioned upon your execution and
non-revocation of a release of claims in a form reasonably acceptable to the
Company.

 

1



--------------------------------------------------------------------------------

Please note that your participation in the Plan and your acceptance of this
Award does not modify your Employment relationship with the Company or any of
its Affiliates or confer any right or entitlement to receive future payments or
awards under the Plan. For the avoidance of doubt, if the transactions
contemplated by the Merger Agreement do not occur or if you terminate Employment
prior to the Closing Date, you will not become an employee of CMC and its
affiliates. Your Employment is “at will” and may be terminated by either you or
the Company (or any of its subsidiaries or successors, including, following the
Closing, CMC) at any time and for no reason.

Your Award is personal and confidential and thus we respectfully request that
you do not disclose its existence and amount of your Award to anyone other than
your spouse/partner or your personal legal, financial, and tax advisors.

This Award Agreement and the Plan constitute the final and complete expression
of agreement between you, the Company and CMC with respect to the subject matter
hereof and supersede any and all prior agreements, understandings, or
representations between you, the Company and CMC pertaining to or concerning
your eligibility to receive the payments described herein. The Plan is
incorporated herein by reference (including, without limitation, Section 5.4
with respect to Section 280G of the Code), and you are advised to read it in its
entirety.

If you have further questions, please direct them to Allison Johnson at
ajohnson@kmgchemicals.com. Please execute and return a signed copy of this Award
Agreement to Allison Johnson at ajohnson@kmgchemicals.com.

Thank you for being part of our team and for your contributions to our continued
success.

 

Sincerely yours,

 

KMG Chemicals, Inc.

 

By:   Roger C. Jackson Title: VP and General Counsel

 

2



--------------------------------------------------------------------------------

Accepted and Agreed:

 

«First» «Last»

 

Date

 

3